USCA11 Case: 20-14212      Date Filed: 05/24/2021    Page: 1 of 8



                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 20-14212
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 8:19-cv-00545-JDW-AEP


PUBLIX SUPER MARKETS, INC.,
In its Capacity as Plan Sponsor and Plan Administrator
of The Publix Super Markets, Inc., Group Health Benefit Plan,

                                                       Plaintiff-Counter-Defendant
                                                                         Appellee,


                                       versus

PATRICIA FIGAREAU,
individually and on behalf of L.P., a minor,
FRANTZ PAUL,
individually and on behalf of L.P., a minor,
MARIA D. TEJEDOR,
Esquire,

                                                              Defendants-Appellants,

DIEZ-ARGUELLES & TEJEDOR, P.A.,

                                                      Defendant-Counter Claimant
                                                                      Appellant.
          USCA11 Case: 20-14212       Date Filed: 05/24/2021    Page: 2 of 8



                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                   (May 24, 2021)

Before WILLIAM PRYOR, Chief Judge, NEWSOM and ANDERSON, Circuit
Judges.

PER CURIAM:

      Patricia Figareau, her husband, Frantz Paul, and their legal counsel, Diez-

Arguelles & Tejedor, P.A., appeal the summary judgment in favor of Paul’s

employer, Publix Super Markets, Inc. Publix filed a complaint for reimbursement

for medical expenses its group health benefit plan paid for Figareau and Paul’s

daughter from the proceeds the family received in a settlement of a medical

malpractice action. The district court ruled that Publix was entitled to an equitable

lien by agreement on the settlement proceeds in the full amount paid by the Plan.

See 29 U.S.C. § 1132(a)(3). Figareau, Paul, and their counsel challenge the

subject-matter jurisdiction of the district court, the entry of summary judgment for

Publix, and the denial of their motion for summary judgment. We affirm.

      Publix self-funded the Plan, which provided medical expense benefits to

eligible employees and their dependents. By its terms, the Plan “may issue

payments for covered medical, prescription and other health care claims incurred

by a member for a covered injury or illness caused by ‘another party’ . . . , but the

                                          2
          USCA11 Case: 20-14212        Date Filed: 05/24/2021    Page: 3 of 8



member agrees to fully reimburse the Plan if and when the member receives

payment from another party in connection with such injury or illness.” As a

condition of payment, the Plan receives a “First Priority Right of Subrogation

and/or Reimbursement.” The Plan is “entitled to first and full priority

reimbursement out of any recovery to the extent of the Plan’s payments” and to “a

first priority equitable lien against any recovery to the extent of benefits paid,”

which “supersedes any right that the member may have to be made whole.”

Recovery consists of “[a]ny and all monies identified, paid or payable to the

member through or from another party by way of judgment, award, settlement, . . .

or otherwise . . . to compensate for any losses caused by, or in connection with,

such member’s injury or illness.”

      Paul, a Plan member, enrolled his and Figareau’s daughter, L.P., in the Plan.

During L.P.’s delivery, she suffered a brachial plexus injury, after which the Plan

paid $88,846.39 of her medical expenses for surgery and therapy. Paul and

Figareau filed a medical malpractice action against L.P.’s medical team and the

hospital, but they dismissed the action. The couple recovered settlement proceeds

of $95,000 from the hospital, and three years later, they executed a structured

settlement agreement with the medical team for $750,000. A Florida court

approved both settlements “finding that the allocation as among the parents and the

minor” and the payment of attorney’s fees and costs “to be fair, reasonable, and in


                                           3
          USCA11 Case: 20-14212        Date Filed: 05/24/2021   Page: 4 of 8



[L.P.’s] best interest.” The couple and L.P. deposited the proceeds in a settlement

account held in trust by their attorney.

      Publix filed its complaint for an equitable lien and later moved for summary

judgment. Paul, Figareau, and counsel (collectively Paul and Figareau) also moved

for summary judgment and argued that, although Publix was entitled to an

equitable lien, it should be limited to the “reasonable value” of L.P.’s “surgical

treatment.” The couple argued that, because L.P.’s shoulder dystocia would have

required treatment notwithstanding the negligence of third parties, reimbursement

should be limited to the cost of the surgery necessitated by the negligence. And the

couple argued that the “reasonable value” of the surgery was $22,164.

      The district court granted the motion of Publix for summary judgment and

denied Paul and Figareau’s motion. The district court ruled that, “under ERISA

and in accordance with the plan’s terms,” Publix was “entitled to an equitable lien

by agreement” “for the total amount of benefits paid on behalf of L.P. from the

settlement proceeds, which are held in trust by [their] counsel.” The district court

found that undisputed evidence established that the medical expenses paid by the

Plan were for injuries caused by “another party” and the family recovered those

expenses in their settlements with those third parties. The district court rejected the

couple’s arguments to limit the amount of reimbursement as contrary to “the terms

of the Plan.” And the district court rejected as “immaterial to the resolution of


                                           4
           USCA11 Case: 20-14212          Date Filed: 05/24/2021      Page: 5 of 8



Publix’[s] ERISA claim” the couple’s argument that their new expert evidence

created a factual dispute regarding what treatment was proximately caused by the

negligence of L.P.’s medical team and the hospital.

       We review de novo an issue of subject-matter jurisdiction. See Popowski v.

Parrott, 461 F.3d 1367, 1372 (11th Cir. 2006). We also review de novo a summary

judgment and view the evidence in the light most favorable to the nonmovants. See

Zurich Am. Ins. Co. v. O’Hara, 604 F.3d 1232, 1236 (11th Cir. 2010).

       The district court had subject-matter jurisdiction to entertain the complaint

Publix filed because it was based on a federal question. See 28 U.S.C. § 1331.

Publix sought equitable relief to enforce the reimbursement provision in its benefit

plan under section 502(a)(3) of the Employee Retirement Income Security Act of

1974, 29 U.S.C. § 1132(a)(3). A plan fiduciary may bring a civil action under the

Act “to obtain . . . equitable relief to redress . . . [or] to enforce . . . any act or

practice which violates . . . the terms of the plan.” Id. Paul and L.P. agreed “to fully

reimburse the Plan” for its payment of medical expenses connected to her injury

and to give it “a first priority equitable lien . . . to the extent of benefits paid . . .

against any recovery” they made. And Publix sought reimbursement from the

monetary recovery that the family received for L.P.’s injury.

       The district court did not err by entering summary judgment in favor of

Publix based on its complaint for an equitable lien. “As a condition of receiving


                                              5
           USCA11 Case: 20-14212        Date Filed: 05/24/2021    Page: 6 of 8



benefits,” Paul and L.P. agreed to “[i]mmediately reimburse the Plan, out of any

recovery made from another party, the amount of medical, prescription or other

health care benefits [the Plan] paid for [L.P.’s] injury . . . .” The Plan paid

$88,846.39 on claims for treatment for L.P.’s brachial plexus injury, which Paul

and Figareau had alleged in their malpractice action was the “direct and

proximate” result of negligence by L.P.’s medical team and the hospital for failure

to detect, prepare for, and competently deliver L.P. with a shoulder dystocia

complication. The family “demanded judgment for all compensable damages”

from the medical team and hospital, including “expense[s] of hospitalization and

medical and nursing treatment” as well as “vocational care, therapy and treatment

necessarily or reasonably obtained for” L.P. And their settlement agreements with

the medical team and hospital addressed “all past, present and future claims, . . .

expenses and compensation of any nature whatsoever, . . . which [Paul, Figareau,

and L.P.] now have, or which may hereafter accrue or otherwise be acquired,”

including third-party “claims of any nature, whether for contribution, subrogation,

indemnity or any other theory.” Because L.P. and her parents obtained a monetary

recovery “by way of settlement . . . to compensate for [the] losses caused by, or in

connection with, [her] injury,” under the terms of the Plan, Publix was “entitled to

first and full priority reimbursement out of [that] recovery” and to “a first priority

equitable lien against [that] recovery . . . .”


                                             6
           USCA11 Case: 20-14212        Date Filed: 05/24/2021     Page: 7 of 8



       Paul and Figareau’s contrary arguments fail. The couple argues that Publix

failed to submit evidence to prove the cost of each medical expense it paid for L.P.,

but we will not address an argument the couple never raised in the district court.

See In re Pan Am. World Airways, Inc., 905 F.2d 1457, 1462 (11th Cir. 1990)

(“[I]f . . . part[ies] hope[ ] to preserve a claim, argument, theory, or defense on

appeal, [they] must first clearly present it to the district court, that is, in such a way

as to afford the district court an opportunity to recognize and rule on it.”). The

couple also argues that Publix failed to prove that “the medical payments for which

it seeks reimbursement are related to L.P.’s injuries that arise from the medical

malpractice action,” but the records of the proceedings in state court make clear

that the family sought to recover the medical expenses paid for by the Plan.

Furthermore, in the district court, the couple did “not refute” an affidavit Publix

submitted that established the Plan paid “claims for services rendered to minor L.P.

. . . [for] an injury to the brachial plexus; . . . an injury to the brachial plexus due to

birth trauma; and . . . occupational therapy and vocational rehabilitation.”

       The district court also correctly denied Paul and Figareau’s motion for

summary judgment based on the unambiguous terms of the Plan. The couple

argued that Publix could recover only the “reasonable cost” of L.P.’s surgery,

which totaled $22,164. But, as highlighted by the district court, Paul and L.P.

expressly agreed to reimburse the Plan “to the extent of [its] payments.” Because


                                             7
            USCA11 Case: 20-14212    Date Filed: 05/24/2021   Page: 8 of 8



“the Plan must be enforced as written,” Zurich Am. Ins., 604 F.3d at 1236, Paul and

Figareau had to reimburse the Plan for the entire amount it paid for L.P.’s medical

expenses.

      We AFFIRM the summary judgment in favor of Publix.




                                         8